More than 10 years ago, 
we decided to set eight concrete goals to free 
humankind from extreme poverty, from hunger and 
disease, and from illiteracy. We called them the 
Millennium Development Goals. These Goals have 
been powerful. They have helped the international 
community to monitor and mobilize resources for 
development cooperation. 
 And important progress has been made. We have 
seen poverty decline in many countries. By 2015, the 
global poverty rate is expected to fall below 15 per 
cent. We have seen some of the poorest countries make 
the greatest strides in education. Child mortality has 
been reduced. New HIV infections are declining 
steadily. Access to clean drinking water has increased. 
But we still have a long way to go in other areas in 
order to raise standards of living and offer equal 
opportunities to people around the globe. 
 Today I would like to focus on one key area 
where progress is still very slow. But since it affects 
half of the world’s population and half its human 
resources, it is of crucial importance. I am referring to 
maybe the most important human rights failure of all, 
or at least the one that affects the largest number of 
human beings. I am referring to the unmet human, 
economic and social rights of 3.5 billion women and 
girls. They make up half of the world, but they are not 
allowed to fulfil their potential as powerful drivers of 
economic development as well as of peace and 
security. 
 Let me just fill members in on the situation we 
have today. Women perform 66 per cent of the world’s 
work and produce 50 per cent of its food, but they earn 
only 10 per cent of its income and own one per cent of 
its property. Seventy per cent of the world’s poor 
population are women or girls. Every day, 
approximately 1,000 women die from causes related to 
pregnancy and childbirth. That adds up to about 
350,000 deaths each year. 
 This week we witnessed a historic step in the 
history of the United Nations, when Brazilian President 
Dilma Rousseff became the first woman ever to open 
the general debate. At the same time — standing here, 
mid-2011 — there are still countries that do not allow 
women to vote. And only in 28 countries has women’s 
parliamentary representation reached a critical mass of 
30 per cent or more. Only 19 women lead their 
countries as elected Heads of State or Government. 
This is not fair. It is not just. And, frankly, it makes no 
sense. 
 To me, gender equality is first and foremost a 
question of ensuring equal rights for women and men. 
It is about giving all individuals, irrespective of gender, 
  
 
11-51185 42 
 
the same possibilities of education, economic 
opportunity and participating in society. In 2011, there 
are women who still do not enjoy equal rights. They 
are refused the rights to vote, to inherit, to work and 
even to drive a car. And at the far end of the spectrum, 
women are subject to gender-based violence and rape 
as a weapon of war.  
 But gaps in these rights are not only a loss for the 
women affected; they are a loss to society as a whole 
and, I must say, very bad economic policy for the 
countries concerned. Not least in these times of global 
economic crisis, it seems obvious that we should 
realize the full potential of all human resources. 
 I will give a few examples. Closing the gap 
between male and female employment rates would 
have huge implications for the global economy. It 
would boost the United States gross domestic product 
(GDP) by as much as 9 per cent, the eurozone GDP by 
13 per cent and Japanese GDP by as much as 16 per 
cent. But increased gender equality does not merely 
have immediate economic benefits; it is also an 
investment for the future. The evidence from a range of 
countries is clear. When women take greater control of 
household income, more money is spent on children’s 
needs, such as food, health and education. Children 
grow taller, are ill less often and are likely to get better 
jobs. Moreover, when women play a greater part in 
society by shaping institutions or taking leading roles 
in politics or business life, there are clear 
improvements for the public good, and corruption is 
lessened. When they are present at the building of 
peace, results improve. 
 In short, I see gender equality not only as a 
crucial human rights issue, but also as a question of 
smart economics. I would urge all representatives 
sitting in this Hall today to imagine what it would 
mean in terms of economic growth for their countries if 
women were allowed to participate fully in society. 
 As technology develops, the world is changing. 
In one minute I can use my mobile phone to get hold of 
a friend on the other side of the globe or my children 
back home in Sweden. That is, of course, amazing. But 
in one minute, we can also get a first-hand report on 
the situation in troubled parts of the world. We can get 
first-hand access to pictures of abuse and violence, 
taken by hidden mobile phones and for the whole 
world to see. Today, ideas of freedom and democracy 
are spreading at the speed of sound. We have seen it in 
North Africa. We are seeing it in the Middle East. The 
Internet and new technology have laid out a high-speed 
motorway heading towards democracy and freedom. 
We can see that some are trying to put out roadblocks; 
repressive Governments try to quash the rights they 
fear. 
 The United Nations must play a leading role in 
embracing and maintaining those new roads to 
democracy and freedom. The United Nations Special 
Rapporteur on the promotion and protection of the 
right to freedom of opinion and expression recently 
concluded that there must be as little restriction as 
possible of online freedom of expression. He called it 
an enabler of other human rights. Sweden, together 
with 40 other nations around the world, strongly 
supports his conclusion. We want to build an alliance 
for the freedom of the Internet, and we have launched a 
special initiative for democratization and freedom of 
expression so that we can urgently support human 
rights activists and agents of democratic change. The 
Internet is the new front line in the fight for freedom 
across the world. 
 In many countries, my own included, we take 
freedom for granted. In other countries, it is still a 
dream. This year, we have witnessed courageous 
people in North Africa and the Middle East taking to 
the streets to fight for their dream; to fight for freedom, 
openness and democracy. For this, they must have our 
support. When there are threats of genocide, war 
crimes, ethnic cleansing or crimes against humanity — 
when autocratic rulers, as in Syria, turn their guns on 
their own citizens — then the international community 
has a responsibility to protect civilians. 
 Sweden hopes to play its part in this decisive 
phase in the region. We are contributing to the 
implementation of Security Council resolutions 1970 
(2011) and 1973 (2011) in Libya. We are providing 
substantial humanitarian support to several countries in 
North Africa and the Middle East. And when the new 
Governments turn to the crucial task of establishing 
democratic principles, the rule of law and respect for 
human rights, we will be ready to continue our support 
and do more to see the Arab Spring turn into a 
blossoming summer. 
 The European Union is firmly committed to 
Israel and a Palestinian State living side by side with 
each other in peace and security. We all want to see the 
peace process resume. Violations of international law 
 
 
43 11-51185 
 
must cease. Only then can a true and lasting peace be 
achieved. 
 The Horn of Africa is suffering its worst famine 
in 60 years. We are faced with a huge humanitarian 
disaster. The international community must respond 
faster and better, now. Disasters such as those in Haiti, 
Pakistan and now in the Horn of Africa show the 
central importance of the United Nations in 
humanitarian action. The United Nations needs our full 
support to further improve the international response 
capacity. 
 In a globalized world, we are not just 
interconnected online; together we share a planet with 
finite resources. And yet we consume as if there was no 
tomorrow. I believe that sustainable development 
requires global solutions. In this respect, the United 
Nations Conference on Sustainable Development to be 
held next year in Brazil will be very important. I am 
really hoping for a strong renewed political commitment to 
sustainable development. 
 We are also looking for concrete progress at the 
Durban Climate Change Conference in November. We 
know what we need and we have known it for some 
time — further reductions of greenhouse gas 
emissions. If we do not achieve that, we are simply not 
going to be able to reverse the trend of global warming. 
 These are turbulent times. Some countries are 
suffering from financial and economic crises; others 
are suffering from the severe consequences of global 
warming; yet others are building new societies as 
freedom and democracy have replaced dictatorships 
and repression. More than ever, there is a need for a 
well-functioning global arena for international 
cooperation and conflict resolution and for the pursuit 
of sustainable economic, social and environmental 
development. The need for a strong United Nations,  
 
based on political legitimacy, justice and human rights, 
is as strong as ever. Sweden will do its utmost to 
support a strong United Nations through substantial 
contributions to humanitarian and development 
assistance and to its work for peace, security and 
human rights. 
 We also want to help revitalize the work of the 
United Nations on disarmament and non-proliferation. 
Together with Mexico we will, as co-Chairs of the 
seventh Conference Facilitating the Entry into Force of 
the Comprehensive Nuclear-Test-Ban Treaty, work 
hard on advancing the Treaty’s entry into force.  
 We have also presented our candidature for a seat 
on the Human Rights Council for the period 
2013-2015. As a member of the Council, Sweden 
would contribute actively to making it a more efficient 
and active body and to promoting the universal 
enjoyment of human rights — making rights real. 
 This week we commemorate the fiftieth 
anniversary of the death of the Swedish Secretary-
General Dag Hammarskjöld. He played an important 
role in reforming and shaping the United Nations as we 
know it today. Let me conclude with these words from 
Dag Hammarskjöld:  
 “The pursuit of peace and progress, with its trials 
and its errors, its successes and its setbacks, can 
never be relaxed and never abandoned”.  
That was true then and it is true today.